DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 06/25/2021 has been entered and made of record.
Claims 1, 4, 8, 11, 13 and 15 have been amended.
Claim 7 has been canceled.
Claims 1-6 and 8-19 are currently pending.

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada [hereinafter as Yamada], US 2015/0271866 A1 in view of Bontu et al. .
Regarding claim 1, Yamada discloses wherein a terminal for performing a handover in a wireless communication system (Fig.1 [0058], UE 102 terminal for performing a handover in a wireless communication and Fig.1&4-5 [0067], the UE 102 performs a handover procedure and a random access procedure in a wireless communication), the terminal comprising:
a transceiver configured to transmit and receive a signal (Fig.1 [0051], transceiver 118 of the UE 102 is transmitting and receiving a signal and Fig.20 [0196], transceiver 2018 of the UE 2002 is configured to transmit and receive a signal for communication); and
a controller coupled with the transceiver (Fig.1 [0051], processor/controller is coupled with the transceiver of the terminal mobile station UE and Fig.20 [0195], processor 2004/ controller is coupled with the transceiver 2018 of the UE 2002) and configured to: receive, from a source base station, a first message for a radio resource control (RRC) reconfiguration (Fig.19 [0188]-[0189], the UE 1902 is receiving a first message for a radio resource control (RRC) reconfiguration connection from a source eNB 1960a base station PeNB), wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover (Fig.19 [0189]-[0190], the first message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover), 
perform a random access procedure at the target base station based on the first information (Fig.19 [0190], performing a random access procedure at the target SeNB 1960b based on the first information handover and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB 560 based on the handover), and
transmit, to the target base station, a second message for an RRC reconfiguration complete (Fig.19 [0191], the UE 1902 is sending a second message for 1999 a RRC connection reconfiguration complete message to the target SeNB 1960b).
	Even though Yamada discloses wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover from the serving eNB/ source base station to a target cell and second information related to mobility control info 814 & 816 of key change for the handover HO).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Yamada to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Yamada and Bontu discloses wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover but Yamada and Bontu does not expressly discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information, in the same field of endeavor, Axen discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.10 [0104], the currently active base key (KeNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada and Bontu to incorporate the teaching of Axen in order to achieve the uniqueness of the UE-KeNB pair during handover. 
	It would have been beneficial to determine if the base key (KeNB) should be reused, the UE 42 will continue use the currently active base key (KeNB) also in the TargetCell 79. When the UE 42 receives the RRC Reconfiguration message 88 (that includes the handover command) it determines, based on the information in the message regarding the decision to reuse the base key (KeNB) it uses with the eNB hosting the SourceCell 78, whether to perform a horizontal or vertical key derivation of the base key (KeNB) to determine a new base key, KeNB *, or whether to reuse the currently active KeNB for protecting the communications with the eNB hosting the TargetCell 79 as taught by Axen to have incorporated in the system of Yamada and Bontu to provide improvements in the way in which security is handled when a handover occurs between selected eNBs. (Axen, Fig.5 [0063] and Fig.10 [0104])


Regarding claim 4, Yamada discloses wherein a source base station for performing a handover in a wireless communication system (Fig.1 [0058], a source SeNB for performing a handover in a wireless communication and Fig.1&4-5 [0067], the source SeNB performs a handover procedure and a random access procedure in a wireless communication), the source base station comprising:
a transceiver configured to transmit and receive a signal (Fig.1 [0082], transceivers 176 of the source eNB base station is transmitting and receiving a signal and Fig.21 [0199], transceivers 2176 of the source eNB 2106 base station is configured to transmit and receive a signal for communication); and
a controller coupled with the transceiver (Fig.1 [0082], processor/controller is coupled with the transceiver and Fig.21 [0198], processor 2104/ controller is coupled with the transceiver 2176 of the source eNB 2106 base station) and configured to:
receive first information related to a handover from the source base station to a target base station and second information related to a key change for the handover (Fig.19 [0189]-[0190], receiving first message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover), and
transmit, to a terminal, a first message for a radio resource control (RRC) reconfiguration (Fig.19 [0188]-[0189], a source eNB 1960a base station PeNB is sending a first message information for a radio resource control (RRC) reconfiguration connection to UE 1902 terminal), the first message including the first information and the second information (Fig.19 [0189]-[0190], the first message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover), wherein a random access procedure at the target base station is performed based on the first information (Fig.19 [0190], performing a random access procedure at the target SeNB 1960b based on the first information handover and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB 560 based on the handover), wherein a second message for an RRC reconfiguration complete is transmitted to the target base station (Fig.19 [0191], the UE 1902 is sending a second message for 1999 a RRC connection reconfiguration complete message to the target SeNB 1960b).
	Even though Yamada discloses wherein the first message including the first information and the second information, in the same field of endeavor, Bontu discloses
wherein the first message including the first information and the second information (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Yamada to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Yamada and Bontu discloses wherein the first message including the first information and the second information, but Yamada and Bontu does not expressly discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information, in the same field of endeavor, Axen discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.10 [0104], the currently active base key (KeNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada and Bontu to incorporate the teaching of Axen in order achieve the uniqueness of the UE-KeNB pair during handover. 
	It would have been beneficial to determine if the base key (KeNB) should be reused, the UE 42 will continue use the currently active base key (KeNB) also in the TargetCell 79. When the UE 42 receives the RRC Reconfiguration message 88 (that includes the handover command) it determines, based on the information in the message regarding the decision to reuse the base key (KeNB) it uses with the eNB hosting the SourceCell 78, whether to perform a horizontal or vertical key derivation of the base key (KeNB) to determine a new base key, KeNB *, or whether to reuse the currently active KeNB for protecting the communications with the eNB hosting the TargetCell 79 as taught by Axen to have incorporated in the system of Yamada and Bontu to provide improvements in the way in which security is handled when a handover occurs between selected eNBs. (Axen, Fig.5 [0063] and Fig.10 [0104])

Regarding claim 8, Yamada discloses wherein a target base station for performing a handover in a wireless communication system (Fig.1 [0058], a target SeNB for performing a handover in a wireless communication and Fig.1&4-5 [0067], the target SeNB performs a handover procedure and a random access procedure in a wireless communication), the target base station comprising:
a transceiver configured to transmit and receive a signal (Fig.1 [0082], transceivers 176 of the target eNB base station is transmitting and receiving a signal and Fig.21 [0199], transceivers 2176 of the target eNB 2106 base station is configured to transmit and receive a signal for communication); and
a controller coupled with the transceiver (Fig.1 [0082], processor/controller is coupled with the transceiver and Fig.21 [0198], processor 2104/ controller is coupled with the transceiver 2176 of the target eNB 2106 base station) and configured to: 
perform a random access procedure with a terminal (Fig.19 [0190], performing a random access procedure with UE terminal and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) with UE terminal), and
receive, from the terminal, a first message for a radio resource control (RRC) reconfiguration complete (Fig.19 [0191], the target SeNB 1960b is receiving from the UE 1902 a first message for 1999 a RRC connection reconfiguration complete message),
wherein a second message for an RRC reconfiguration is transmitted to the terminal from a source base station (Fig.19 [0188]-[0189], a second message information for a radio resource control (RRC) reconfiguration connection is transmitted to UE 1902 terminal from a source eNB 1960a base station PeNB), the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover (Fig.19 [0189]-[0190], second message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover),
wherein the random access procedure is performed based on the first information (Fig.19 [0190], the random access procedure is performed based on the first information handover and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB 560 based on the handover).
	Even though Yamada discloses wherein the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the second message including first information/ handover command message related to a handover from the serving eNB/ source base station to a target cell and second information related to mobility control info 814 & 816 of key change for the handover HO).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Yamada to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Yamada and Bontu discloses wherein the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover but Yamada and Bontu does not expressly discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information, in the same field of endeavor, Axen discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.10 [0104], the currently active base key (KeNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada and Bontu to incorporate the teaching of Axen in order to achieve the uniqueness of the UE-KeNB pair during handover. 
	It would have been beneficial to determine if the base key (KeNB) should be reused, the UE 42 will continue use the currently active base key (KeNB) also in the TargetCell 79. When the UE 42 receives the RRC Reconfiguration message 88 (that includes the handover command) it determines, based on the information in the message regarding the decision to reuse the base key (KeNB) it uses with the eNB hosting the SourceCell 78, whether to perform a horizontal or vertical key derivation of the base key (KeNB) to determine a new base key, KeNB *, or whether to reuse the currently active KeNB for protecting the communications with the eNB hosting the TargetCell 79 as taught by Axen to have incorporated in the system of Yamada and Bontu to provide improvements in the way in which security is handled when a handover occurs between selected eNBs. (Axen, Fig.5 [0063] and Fig.10 [0104])

Regarding claim 11, Yamada discloses wherein a method for performing a handover by a terminal in a wireless communication system (Fig.1 [0058], UE 102 terminal for performing a handover in a wireless communication and Fig.1&4-5 [0067], the UE 102 performs a handover procedure and a random access procedure in a wireless communication), the method comprising:
receiving, from a source base station, a first message for a radio resource control (RRC) reconfiguration (Fig.19 [0188]-[0189], the UE 1902 is receiving a first message for a radio resource control (RRC) reconfiguration connection from a source eNB 1960a base station PeNB), wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover (Fig.19 [0189]-[0190], the first message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover); 
performing a random access procedure at the target base station based on the first information (Fig.19 [0190], performing a random access procedure at the target SeNB 1960b based on the first information handover and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB 560 based on the handover); and 
transmitting, to the target base station, a second message for a RRC reconfiguration complete (Fig.19 [0191], the UE 1902 is sending a second message for 1999 a RRC connection reconfiguration complete message to the target SeNB 1960b).
	Even though Yamada discloses wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover from the serving eNB/ source base station to a target cell and second information related to mobility control info 814 & 816 of key change for the handover HO).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Yamada to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Yamada and Bontu discloses wherein the first message includes first information related to a handover from the source base station to a target base station and second information related to a key change for the handover but Yamada and Bontu does not expressly discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information, in the same field of endeavor, Axen discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.10 [0104], the currently active base key (KeNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada and Bontu to incorporate the teaching of Axen in order to achieve the uniqueness of the UE-KeNB pair during handover. 
	It would have been beneficial to determine if the base key (KeNB) should be reused, the UE 42 will continue use the currently active base key (KeNB) also in the TargetCell 79. When the UE 42 receives the RRC Reconfiguration message 88 (that includes the handover command) it determines, based on the information in the message regarding the decision to reuse the base key (KeNB) it uses with the eNB hosting the SourceCell 78, whether to perform a horizontal or vertical key derivation of the base key (KeNB) to determine a new base key, KeNB *, or whether to reuse the currently active KeNB for protecting the communications with the eNB hosting the TargetCell 79 as taught by Axen to have incorporated in the system of Yamada and Bontu to provide improvements in the way in which security is handled when a handover occurs between selected eNBs. (Axen, Fig.5 [0063] and Fig.10 [0104])

Regarding claim 13, Yamada discloses wherein a method for performing a handover by a source base station in a wireless communication system (Fig.1 [0058], performing a handover by a source SeNB in a wireless communication system and Fig.1&4-5 [0067], performs a handover procedure and a random access procedure by a source SeNB in a wireless communication), the method comprising:
receiving first information related to a handover from the source base station to a target base station and second information related to a key change for the handover (Fig.19 [0189]-[0190], receiving first message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover); and
transmitting, to a terminal, a first message for a radio resource control (RRC) reconfiguration (Fig.19 [0188]-[0189], a source eNB 1960a base station PeNB is sending a first message information for a radio resource control (RRC) reconfiguration connection to UE 1902 terminal), the first message including the first information and the second information (Fig.19 [0189]-[0190], the first message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover),
wherein a random access procedure at the target base station is performed based on the first information (Fig.19 [0190], performing a random access procedure at the target SeNB 1960b based on the first information handover and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB 560 based on the handover), and 
wherein a second message for an RRC reconfiguration complete is transmitted to the target base station (Fig.19 [0191], the UE 1902 is sending a second message for 1999 a RRC connection reconfiguration complete message to the target SeNB 1960b).
	Even though Yamada discloses wherein the first message including the first information and the second information, in the same field of endeavor, Bontu discloses wherein the first message including the first information and the second information (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Yamada to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Yamada and Bontu discloses wherein the first message including the first information and the second information, but Yamada and Bontu does not expressly discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information, in the same field of endeavor, Axen discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.10 [0104], the currently active base key (KeNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada and Bontu to incorporate the teaching of Axen in order to achieve the uniqueness of the UE-KeNB pair during handover. 
	It would have been beneficial to determine if the base key (KeNB) should be reused, the UE 42 will continue use the currently active base key (KeNB) also in the TargetCell 79. When the UE 42 receives the RRC Reconfiguration message 88 (that includes the handover command) it determines, based on the information in the message regarding the decision to reuse the base key (KeNB) it uses with the eNB hosting the SourceCell 78, whether to perform a horizontal or vertical key derivation of the base key (KeNB) to determine a new base key, KeNB *, or whether to reuse the currently active KeNB for protecting the communications with the eNB hosting the TargetCell 79 as taught by Axen to have incorporated in the system of Yamada and Bontu to provide improvements in the way in which security is handled when a handover occurs between selected eNBs. (Axen, Fig.5 [0063] and Fig.10 [0104])

Regarding claim 15, Yamada discloses wherein a method for performing a handover by a target base station in a wireless communication system (Fig.1 [0058], performing a handover by a target SeNB in a wireless communication and Fig.1&4-5 [0067], performs a handover procedure and a random access procedure the target SeNB in a wireless communication), the method comprising:
performing a random access procedure with a terminal (Fig.19 [0190], performing a random access procedure with UE terminal and Fig.5 [0114]-[0115], performs a random access preamble and random access response (i.e., random access procedure) with UE terminal); and
receiving, from the terminal, a first message for a radio resource control (RRC) reconfiguration complete (Fig.19 [0191], the target SeNB 1960b is receiving from the UE 1902 a first message for 1999 a RRC connection reconfiguration complete message),
wherein a second message for an RRC reconfiguration is transmitted to the terminal from a source base station (Fig.19 [0188]-[0189], a second message information for a radio resource control (RRC) reconfiguration connection is transmitted to UE 1902 terminal from a source eNB 1960a base station PeNB), the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover (Fig.19 [0189]-[0190], the second message including first information/ handover command message related to a handover from the source eNB 1960a base station PeNB to a target SeNB 1960b base station and second information related to security algorithms of control information/specific keys (i.e., key change) for the handover and Fig.10 [0142], second information related to security key change and Fig.18-19 [0193]-[0194], second information related to mobility control information of key change for the handover), wherein the random access procedure is performed based on the first information (Fig.19 [0190], the random access procedure is performed based on the first information handover and Fig.5 [0114]-[0115], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB 560 based on the handover).
	Even though Yamada discloses wherein the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the second message including first information/ handover command message related to a handover from the serving eNB/ source base station to a target cell and second information related to mobility control info 814 & 816 of key change for the handover HO).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Yamada to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Yamada and Bontu discloses wherein the second message including first information related to a handover from the source base station to the target base station and second information related to a key change for the handover but Yamada and Bontu does not expressly discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information, in the same field of endeavor, Axen discloses wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.10 [0104], the currently active base key (KeNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada and Bontu to incorporate the teaching of Axen in order to achieve the uniqueness of the UE-KeNB pair during handover. 
	It would have been beneficial to determine if the base key (KeNB) should be reused, the UE 42 will continue use the currently active base key (KeNB) also in the TargetCell 79. When the UE 42 receives the RRC Reconfiguration message 88 (that includes the handover command) it determines, based on the information in the message regarding the decision to reuse the base key (KeNB) it uses with the eNB hosting the SourceCell 78, whether to perform a horizontal or vertical key derivation of the base key (KeNB) to determine a new base key, KeNB *, or whether to reuse the currently active KeNB for protecting the communications with the eNB hosting the TargetCell 79 as taught by Axen to have incorporated in the system of Yamada and Bontu to provide improvements in the way in which security is handled when a handover occurs between selected eNBs. (Axen, Fig.5 [0063] and Fig.10 [0104])



Claims 2, 5, 9, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada [hereinafter as Yamada], US 2015/0038145 A1 in view of Bontu et al. [hereinafter as Bontu], US 2015/0341835 A1 in view of Axen et al. (provisional application No. 62/238966 filed on 10/08/2015) [hereinafter as Axen], US 2017/0272985 A1 further in view of Dai et al. [hereinafter as Dai], US 2016/0309375 A1.
Regarding claim 2, Yamada, Bontu and Axen disclose all the elements of claim 1 as stated above.
	However, Yamada, Bontu and Axen does not explicitly disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).                                                                 	                                        	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Yamada, Bontu and Axen to improve the reliability of a path switch during the carrier aggregation between base stations. (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 5, Yamada, Bontu and Axen disclose all the elements of claim 4 as stated above.
	However, Yamada, Bontu and Axen does not explicitly disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Yamada, Bontu and Axen to improve the reliability of a path switch during the carrier aggregation between base stations. (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 9, Yamada, Bontu and Axen disclose all the elements of claim 8 as stated above. 
	However, Yamada, Bontu and Axen does not explicitly disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station). 	                                                                          	                      	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Yamada, Bontu and Axen to improve the reliability of a path switch during the carrier aggregation between base stations. (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 12, Yamada, Bontu and Axen disclose all the elements of claim 11 as stated above. 
	However, Yamada, Bontu and Axen does not explicitly disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Yamada, Bontu and Axen to improve the reliability of a path switch during the carrier aggregation between base stations. (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 14, Yamada, Bontu and Axen disclose all the elements of claim 13 as stated above. 
	However, Yamada, Bontu and Axen does not explicitly disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station). 	                                                                           	                       	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Yamada, Bontu and Axen to improve the reliability of a path switch during the carrier aggregation between base stations. (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 18, Yamada, Bontu and Axen disclose all the elements of claim 11 as stated above. 
	However, Yamada, Bontu and Axen does not explicitly disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Yamada, Bontu and Axen to improve the reliability of a path switch during the carrier aggregation between base stations. (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])



Claims 3, 6, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada [hereinafter as Yamada], US 2015/0038145 A1 in view of Bontu et al. [hereinafter as Bontu], US 2015/0341835 A1 in view of Axen et al. (provisional application No. 62/238966 filed on 10/08/2015) [hereinafter as Axen], US 2017/0272985 A1 further in view of Meylan et al. [hereinafter as Meylan], US 8284734 B2.
Regarding claim 3, Yamada, Bontu and Axen disclose all the elements of claim 1 as stated above wherein Yamada further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.1& 8 [0126], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.1& 8 [0126], the U-plane protocol includes a packet data convergence protocol).
	Even though Yamada, Bontu and Axen discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Yamada, Bontu and Axen to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 6, Yamada, Bontu and Axen disclose all the elements of claim 4 as stated above wherein Yamada further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.1& 8 [0126], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.1& 8 [0126], the U-plane protocol includes a packet data convergence protocol).
	Even though Yamada, Bontu and Axen discloses wherein the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Yamada, Bontu and Axen to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 10, Yamada, Bontu and Axen disclose all the elements of claim 8 as stated above wherein Yamada further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.1& 8 [0126], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.1& 8 [0126], the U-plane protocol includes a packet data convergence protocol).                                                         	Even though Yamada, Bontu and Axen discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Yamada, Bontu and Axen to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 16, Yamada, Bontu and Axen disclose all the elements of claim 11 as stated above wherein Yamada further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.1& 8 [0126], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.1& 8 [0126], the U-plane protocol includes a packet data convergence protocol).
	Even though Yamada, Bontu and Axen discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Yamada, Bontu and Axen to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 17, Yamada, Bontu and Axen disclose all the elements of claim 13 as stated above wherein Yamada further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.1& 8 [0126], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.1& 8 [0126], the U-plane protocol includes a packet data convergence protocol).
	Even though Yamada, Bontu and Axen discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Yamada, Bontu and Axen to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 19, Yamada, Bontu and Axen disclose all the elements of claim 15 as stated above wherein Yamada further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.1& 8 [0126], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.1& 8 [0126], the U-plane protocol includes a packet data convergence protocol).
	Even though Yamada, Bontu and Axen discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yamada, Bontu and Axen to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Yamada, Bontu and Axen to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414          


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414